Citation Nr: 0634736	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-33 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
March 1969.  She died in June 2000.  The appellant is her 
widower.  He appealed to the Board of Veterans' Appeals 
(Board) from an April 2002 decision by the RO in Buffalo, New 
York - which, in pertinent part, denied his claim for 
service connection for the cause of her death.

In May 2006, the Board concluded that additional medical 
expertise was needed to render a decision in this appeal, and 
thus requested a medical opinion from the Veterans Health 
Administration (VHA) in accordance with 38 C.F.R. § 
20.901(a).  In conformance with 38 C.F.R. § 20.903, the 
appellant was notified of the VHA opinion in an August 2006 
letter and given 60 days to submit any additional evidence or 
argument in response.  To date, the appellant has not 
submitted any additional evidence, thus the Board will 
proceed to adjudicate the merits of the claim.  The United 
States Court of Appeals for the Federal Circuit has upheld 
the Board's authority to obtain a VHA opinion and further 
clarified that the Board could also consider the opinion in 
the first instance, that is, without returning the case to 
the RO for preliminary review.  Disabled American Veterans, 
et. al v. Secretary of Veterans Affairs, 419 F.3d 1317 
(2005).




FINDINGS OF FACT

1.  The veteran's death certificate indicates she died in 
June 2000; her immediate cause of death was arteriosclerotic 
cardiovascular disease.

2.  The veteran was posthumously granted service connection 
for major depression, rated 100-percent disabling.

3.  There are conflicting medical opinions in this appeal, 
but the most probative ones indicate the condition that 
caused the veteran's death was not initially manifested 
during service or within one year following her discharge and 
is not otherwise related to her military service - including 
to her service-connected major depression.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the veteran's death.  38 
U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310, 3.312 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his/her possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328.

VA complied with its Pelegrini II notification duties in 
regards to the appellant's claim by means of letters dated in 
June 2001, August 2001, April 2003, July 2004, April 2005, 
and August 2006.  The August 2006 letter explicitly told him 
to submit relevant evidence in his possession.  The appellant 
acknowledged understanding of the August 2006 letter by 
responding in October 2006 and essentially discrediting Dr. 
Jarmukli's opinion by asserting that his opinion was based on 
erroneous reports which distorted the veteran's death.  No 
additional evidence was submitted with the appellant's 
letter.   

In Pelegrini II, the Court also held that VCAA notice, to the 
extent possible, should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, at 19-120.  
Even though VCAA notification was given in this case after 
the initial decision from which this appeal arose, the timing 
deficiency was cured by readjudicating the claims following 
provision of adequate notice.  So the post-decisional notice 
was harmless error.  Mayfield v. Nicholson, 444 F.3d 1328.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  Since, however, the cause-of-death claim at issue in 
this appeal is being denied, any concerns about an effective 
date are moot.  Moreover, the particular nature of the claim 
does not invoke consideration of the disability rating 
element.  

The duty to assist also has been fulfilled, as VA has 
obtained all identified records pertaining to the claim on 
appeal.  There is no suggestion on the current record that 
there remains evidence that is pertinent to the claim that 
has yet to be obtained.  


Factual Background

The veteran's DD Form 214 (Armed Forces of the United States 
Report of Transfer or Discharge) indicates she had active 
military service from September 1966 to March 1969.

The veteran's service medical records show that in January 1969 
she was admitted to Walter Reed General Hospital after ingesting 
50 aspirin tablets.  She explained that she was depressed and 
took an overdose of aspirin.  Upon her release from the hospital 
in March 1969 the diagnosis was obsessive compulsive personality 
pattern with passive aggressive and passive dependent features.  
In a March 1969 report of medical history, she indicated ongoing 
psychiatric treatment since October 1968.  

Private treatment records from Community General Hospital and St. 
Joseph's Hospital show the veteran had a history of treatment for 
dysthymic disorder, adjustment disorder with depressed mood, and 
recurrent major depression from 1981 to 1990.  

A hospitalization report from Community General Hospital, dated 
in December 1984, indicates the veteran had a history of smoking 
3 packs of cigarettes per day and chest pain that radiated into 
her neck.  She also reported a history of periodic problems with 
alcohol.

In a May 1999 VA treatment report the veteran complained of 
stress and suicidal ideation due to increasing work pressures and 
stress related to a new position.  She reported a history of 
diabetes and hypertension.  She also reported being in full 
remission from cigarette smoking since January 1999.  The 
diagnosis was major depressive disorder, recurrent, not otherwise 
specified.  



A March 2000 VA examination report provided a summary of the 
veteran's post-service psychiatric treatment and hospitalizations 
related to her depression.  At that time, she also reported that 
she had to stop working in May 1999 due to severe depression.  
The Axis I diagnosis was major depression, recurrent and severe 
with episodic obsessive-compulsive tendencies.  

The veteran died in June 2000.  According to her death 
certificate, the immediate cause of her death was 
arteriosclerotic cardiovascular disease.

A January 2001 VA guidance letter on the relationship between 
long-term stress and cardiovascular disorders indicated that a 
causative relationship has not been firmly established, and that 
a claim for coronary artery disease (CAD) due to post-traumatic 
stress disorder (PTSD) would have to discuss the known risk 
factors for CAD, the role they played in the particular veteran, 
and why PTSD is at least as likely as not the cause of the CAD in 
the veteran.  Opinions could be requested from a cardiologist, 
psychiatrist, or both.

An April 2001 letter from P. L. Zebrowski, M.D., at Health Center 
East, indicated that she treated the veteran for major depression 
and generalized anxiety disorder from December 1998 until her 
death.  Dr. Zebrowski found that the veteran's psychiatric 
problems dated back to her military service and that her death 
was hastened by the presence of these disorders.  Dr. Zebrowski 
noted that medical literature indicated a possible 4-fold 
increase in death rates from cardiovascular events where 
depression is also present.



An April 2001 letter from a staff psychiatrist who worked with 
the veteran in the inpatient psychiatric ward at the VA Medical 
Center (VAMC) in Syracuse, New York, revealed that she was 
suspended from her work at that facility due to an alleged break 
in confidentiality, but he saw her three times between her 
suspension and death.  He noted that her loss of contact with the 
VA staff and the loss of her sense of professionalism as a nurse 
was very stressful for her and increased her depression, such 
that she began psychotherapy with Dr. Zebrowski.  The staff 
psychiatrist noted the veteran's cause of death was 
arteriosclerotic heart disease and that she was mildly 
overweight.  Nonetheless, he opined that her depression following 
her suspension, and her inactivity due to her lack of energy from 
her depression, likely contributed to hastening her death from 
cardiovascular disease.

In a June 2001 rating decision, the veteran was posthumously 
granted service connection for major depression.  A 100 percent 
disability evaluation was assigned retroactively effective from 
April 16, 1999.

In September 2003, VA obtained an opinion based on a review of 
the veteran's chart.  The designated VA physician noted the 
veteran died of a myocardial event; was relieved of her duties as 
a nurse for confidentiality reasons; and had a history of 
arteriosclerotic heart disease.  The commenting VA physician also 
noted the veteran was brought to the hospital after complaining 
of chest pains at home, but was pronounced dead on arrival.  
Autopsy results showed that her death was arteriosclerotic 
cardiovascular disease and myocardial infarction.  The VA 
physician stated that the question posed was "if the suspension 
[of the veteran from her job at VA] and inactivity due to lack of 
energy secondary to depression would have contributed to 
hastening her death from cardiovascular disease."  In response 
to this determinative issue, the VA physician concluded the 
veteran's arteriosclerotic heart disease was advanced, and that 
the degree of heart disease was significant, considering her 
relatively young age.  The VA physician pointed out that most 
sudden deaths from CAD were from hemorrhages under the plaque or 
hemorrhages into a plaque, which then cause a full, acute 
thrombosis of a major coronary artery, leading to arrhythmia and 
sudden death.  He therefore determined there was no relationship 
between the veteran's unemployment and sedentary lifestyle and 
the coronary event causing her death, particularly as she was not 
totally inactive, bed-bound, or bedridden.  He further stated 
that he did not find any evidence in the literature suggesting a 
relationship between depression and sudden death.

In January 2004, Dr. Zebrowski submitted another letter wherein 
she stated there was clear and convincing evidence that the 
development of CAD occurs at a higher frequency in those who have 
an affective disorder, and that persons who have a cardiac event 
are more likely to succumb to the event if they have a depressive 
disorder.  Dr. Zebrowski opined that there was an association 
between the veteran's depression and her work-related stress, as 
well as between her depression and cardiac death.  Dr. Zebrowski 
said this "link [was] clearly not coincidental and must be 
considered within the context of currently known connections of 
affective disorder and cardiac disease."

In a second, January 2004, letter from the veteran's co-worker 
(the VA staff psychiatrist), he reiterated his opinion that the 
veteran's stress-related depression and lack of energy secondary 
to her depression likely contributed to hastening her death from 
cardiovascular disease.

In June 2004, the appellant-husband testified before the RO that 
the veteran did not complain of heart palpitations prior to her 
death and that he was unaware of any CAD that she might have had.  
He also testified that she had been treated for long bouts of 
depression prior to her death, with psychotherapy and medication 
by a psychiatrist.  He also indicated she had diabetes, which she 
controlled by dieting, and that she had quit smoking.  He said, 
as well, that she was upset every time she received mail from VA, 
and that the day before she died she had received a big envelope 
from VA.



Because of the several conflicting medical opinions in this 
case, in May 2006 the Board requested an additional opinion 
from a cardiology specialist with the Veterans Health 
Administration (VHA) regarding whether the veteran's death 
was related to her military service - including somehow 
linked to her 
service-connected major depression.

In a May 2006 report, in response, Nabil Jarmukli, M.D., 
F.A.C.C., an Associate Professor of Medicine and Acting Chief 
of Cardiology at the Salem VAMC, stated that he had reviewed 
the evidence in the claims file.  Dr. Jarmukli began his 
report by summarizing the veteran's medical history, which 
included a history of depression and PTSD.  He noted that her 
cardiovascular risk factors included smoking, hypertension, 
and diabetes mellitus (diet controlled and on no medication).  
He reported that in June 2000 she presented at a community 
hospital with complaints of chest pain and expired 
immediately.  An autopsy found the cause of death to be 
myocardial infarction and atherosclerotic heart disease.  
He noted a review of her last electrocardiogram (EKG) and 
chest X-ray (CXR) completed in December 1984 and found both 
were normal.  

Dr. Jarmukli stated there was no documentation of pre-
existing coronary artery disease by echocardiogram, stress 
test or cardiac catheterization.  He further found that after 
a review of the literature, there was no evidence of a causal 
relationship between depression or PTSD and development of 
coronary artery disease.  He explained that the veteran's 
risk factors for coronary artery disease were smoking, 
hypertension, and diabetes mellitus, none of which were 
service-connected disabilities.  He concluded that acute 
myocardial infarction occurs due to a rupture of plaque in a 
coronary artery and neither depression nor PTSD were risk 
factors.  He indicated the veteran's service-connected 
condition (referring to her major depression) was neither the 
principle nor a significant contributing factor to her death 
since there was no cause or effect relationship.



Analysis

The appellant-widower is claiming entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 1310.  The cause of a veteran's death will be considered to 
be due to a service-connected disability when the evidence 
establishes that the disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Records, including the death certificate, indicate the 
immediate cause of the veteran's death was arteriosclerotic 
cardiovascular disease.  This is not in dispute.  The basis 
of the appellant-widower's claim is not that she had heart 
disease while in the military, or indeed for several years 
after her discharge.  Rather, he is maintaining instead that 
her service-connected major depression (granted posthumously 
at the maximum 100-percent level) had rendered her materially 
less capable of resisting the effects of this ultimately 
terminal condition.



Because the appellant-widower's claim is not predicated on 
the terminal heart disease having initially been manifested 
during service, or even within the one-year presumptive 
period following her discharge in March 1969, and since this 
is not otherwise suggested by the record, the Board need not 
further discuss this basis for receiving the cause-of-death 
benefit because it clearly does not apply to the facts and 
circumstances of this particular case.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

This claim at issue is premised on secondary service 
connection, which may be granted for disability that is 
proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(a).  And the Court has 
clarified this includes situations when the service-connected 
disability has chronically aggravated the condition in 
question, but compensation is only payable for the additional 
disability over and beyond that existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  And as for whether the veteran's posthumously 
service-connected major depression rendered her materially 
less capable of resisting the effects of the fatal heart 
disease, there are conflicting opinions on this determinative 
question.  Indeed, this was the reason the Board obtained the 
VHA opinion to help resolve this conflict.

As mentioned, Dr. Zebrowski and a VA staff psychiatrist 
provided opinions supporting an etiological connection 
between the veteran's service-connected major depression and 
her death from heart disease, whereas a VA physician and 
Dr. Jarmukli (the VHA cardiologist) had contrary opinions.

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in relevant part: 

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . .  As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Medical 
evidence that is speculative, general or inconclusive in 
nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  However, the Board cannot reject an 
opinion of a health care provider merely because of the level 
of his or her training.  See Goss v. Brown, 9 Vet. App. 109 
(1996) (to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments.)  See also Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board must looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data.)



Both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court have specifically 
rejected the "treating physician rule," which would give 
preference to an opinion by a doctor in this capacity.  
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri 
v. Brown, 4  Vet. App. 467 (1993).  Instead, in offering 
guidance on the assessment of the probative value of medical 
opinion evidence, the Court has instructed that it should be 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches.  
See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see 
also Guerrieri, supra .

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  

Here, there are legitimate reasons for accepting the VA 
physician's September 2003 unfavorable opinion, as well as 
Dr. Jarmukli's more recent one in May 2006, over those of Dr. 
Zebrowski and the VA staff psychiatrist to the contrary.  
Both the VA physician and Dr. Jarmukli completed a 
comprehensive review of the veteran's claims file - for her 
pertinent medical history, noted a review of medical 
literature directly related to the issue at hand, discussed 
their rationale, and concluded there was no evidence 
suggesting a causal relationship between depression or PTSD 
and the development of coronary artery disease.   

On the other hand, neither Dr. Zebrowski nor the VA staff 
psychiatrist who commented favorably noted a review of the 
veteran's claims file and, indeed, the VA staff psychiatrist 
never indicated he had treated or examined the veteran; 
he apparently was merely her co-worker, although, admittedly, 
in that capacity still had some credible observations 
concerning behaviors he had seen personally.



In any event, the Board finds the September 2003 VA 
physician's opinion and the more recent but same concluding 
one from Dr. Jarmukli (the VHA cardiologist) more probative 
since they were based on a review of all the relevant 
historical records and contain detailed rationale for the 
medical conclusions.  See Boggs v. West, 11 Vet. App. 334 
(1998).  They made specific reference to the pertinent 
evidence - including most notably the additional risk 
factors the veteran had for developing the terminal heart 
disease as a result of her history of smoking, hypertension, 
and diabetes mellitus.  Dr. Zebrowski and the VA staff 
psychiatrist, in comparison, did not account for or otherwise 
discuss these known risk factors.

In deciding this claim, the Board also has considered the 
appellant-widower's assertions as to the cause of the 
veteran's death.  And while the Board truly sympathizes with 
him over his loss, he simply does not have the necessary 
medical training and/or expertise to provide a probative 
opinion on the dispositive issue of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His lay 
opinion is insufficient to satisfy the medical nexus 
requirement necessary for granting his cause-of-death service 
connection claim.  Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

In conclusion, in weighing the evidence of record, the Board 
finds that the unfavorable medical opinions from the VA 
physician and Dr. Jarmukli are more probative than those 
favorable from Dr. Zebrowski and the VA staff psychiatrist.  
Consequently, the unfavorable opinions are assigned greater 
weight.  And since, for the reasons and bases stated, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).




ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


